Cassoday, J.
Before entering upon the trial of the cause, the defendants moved the municipal court to dismiss the action for want of jurisdiction, which motion was denied by the court, and the defendants excepted. Was the refusal to dismiss error? Where no bond is given, the justice is required to proceed with the case notwithstanding the plea of title, and in that event the defendant is precluded in his defense from all evidence drawing in question the title to lands. Sec. 3620, R. S.; Barteau v. Appleton, 23 Wis., 414; State v. Huck, 29 Wis., 202; Brown v. Streng, 32 Wis., 59; State v. Preston, 34 Wis., 676. Where the plea of title is accompanied by the proper bond, the justice is required to make an entry thereof in his docket immediately, “ and eease all further proceedings in the case.” Sec. 3621, R. S. Here the owner set up a plea of title to the locus vn quo, and assuming that the proper bond was given (which may well be doubted), then the statute cited peremptorily required the justice to eease all f wither proceedings in the case. That is to say, upon filing such plea and bond, the question of title to the land becomes the material question to be tried, and the justice having no jurisdiction to try that question is ousted of all jurisdiction, in order that the case may be sent to a proper court having jurisdiction to try that question. Did the municipal court of Ripon have jurisdiction to try and determine the question of title to this land, situated as it was outside of the municipality? Sec. 2484, R. S., provides in effect that the municipal court of the city and town of Ripon shall have exclusive appellate jurisdiction in all cases of appeals from justices’ courts in said city and town, and of all cases commenced in such justices’ courts, when an answer *553shall be put in showing that the title to lands will come in question, and which shall then be certified to said municipal court in the manner provided by law for certifying such cases to circuit courts. It is also given power and jurisdiction concurrent and equal with the circuit court “ in all civil actions within the city and town of Eipon, in law and in equity,” not exceeding a certain amount in value. The constitution provides “ that the jurisdiction which may be vested in municipal courts shall not exceed, in their respective municipalities, that of circuit courts in their respective circuits, as prescribed in this constitution.” Sec. 2, art. VII, Const. of Wis. Under this constitutional restriction it has frequently been held that in local actions the legislature has no power to vest jurisdiction in municipal courts, in cases where the subject of the action is wholly outside of the municipality. Atkins v. Fraker, 32 Wis., 510; Connors v. Gorey, id., 518; Zitske v. Goldberg, 38 Wis., 216;. Mathie v. McIntosh, 40 Wis., 120. An action of trespass guare dausum, or to try the title to land, is clearly such an action, and the legislature can, therefore, only give municipal courts jurisdiction over such an action when the land which is the subject of the action is situated within the municipality. Mathie v. McIntosh, Connors v. Gorey, swpfra, and Bettys v. Railway, 37 Wis., 324. Here the statute does not expressly undertake to give the municipal court jurisdiction over local actions where the subject of the action is situated outside of the municipality, but only to all civil actions in law and in equity “ within the city and town of Eipon.”
But counsel ingeniously argues that although the constitutional restriction would not .have permitted the municipal court to obtain jurisdiction by service of its own process, yel that there is nothing therein to prevent the legislature from empowering it to take jurisdiction by appeal, change of venue, or through the process of the justice’s court and plea of title. It may be observed, however, that the question *554under discussion is not tbe authority to obtain jurisdiction of the person by the service of process or otherwise, but the power to authorize the municipal court to take jurisdiction of the subject matter of a local action affecting the title to land situated outside of the municipality. It is the exercise of such jurisdiction at all which is prohibited, and not the giving authority to acquire such jurisdiction in a particular way. This is not a case where the jurisdiction of the justice is transferred to the appellate court by virtue of the appeal, for here the justice was ousted of all jurisdiction in the case, and was compelled to cease all further proceedings in the case, because a question was necessarily to be determined over which he had no jurisdiction. The language of sec. 2484, R. S., must be construed with reference to subjects which could properly come within the jurisdiction of the municipal court of the city and town of Ripon, as limited by the constitutional restriction. When, therefore, the section declares in effect that the municipal court shall have exclusive jurisdiction of all cases commenced before a justice of the peace in the city or town, when an answer shall be put in showing that the title to lands will come in question, and which shall be certified to the municipal court in the manner provided by law for certifying such cases to circuit courts, it simply means in all cases where the land to which the title is thus put in issue is situated within the municipality, and hence where the subject matter of the litigation is within the jurisdiction of the municipal court. Of course, the justice would be ousted of jurisdiction by the plea of title, as well when the land to which title is thus put in issue is situated within the municipality, as when it is outside of the municipality ; but in the one case the ouster would necessarily bring it within the jurisdiction of the municipal court, while in the other it would necessarily exclude it therefrom, and bring it within the appropriate jurisdiction provided by statute. Whether that would be the circuit court for Fond du Lac *555county, or the county court, -notwithstanding the exception contained in sec. 2465, K. S., is not before us now for determination. Nor is it necessary that we should determine whether the bond presented with the plea of title in this case was sufficient to be effectual as such. ¥e are clearly of the opinion that the municipal court acquired no jurisdiction of the case, and for this reason the judgment of that court must be reversed.
By the Gourt.— Judgment reversed.